Citation Nr: 1448048	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with secondary alcohol abuse and depressive mood disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

In the October 2009 rating action, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective January 20, 2009, the date of claim.  In the July 2014 rating decision, the RO granted service connection for alcohol abuse and depressive mood as secondary to PTSD and continued the assigned 50 percent evaluation.  The issue on appeal has been restated accordingly.  

In December 2012 and January 2014, the Board remanded the Veteran's claim for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a July 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's PTSD with secondary alcohol abuse and depressive mood disorder is not shown to be manifested by a disability picture that results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  PTSD with secondary alcohol abuse and depressive mood disorder does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.



CONCLUSION OF LAW

The criteria for the assignment of a disability rating for PTSD with secondary alcohol abuse and depressive mood disorder in excess of 50 percent have not been met for any portion of the period on appeal.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.13, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, the Veteran's claim for an increased initial rating for his service-connected PTSD with secondary alcohol abuse and depressive mood disorder is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the October 2009 rating decision, the RO issued a letter dated in February 2009 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As indicated above, in the October 2009 rating action, the RO granted service connection for PTSD and evaluated this disability as 50 percent disabling, from January 20, 2009.  In the July 2014 rating decision, the RO granted service connection for alcohol abuse and depressive mood disorder as secondary to PTSD and continued the assigned 50 percent evaluation.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), post-service treatment records, and secured examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

Here, the evidence reflects that the Veteran submitted four Authorization and Consent to Release Information forms (VA Form 21-4142) dated April 2009, November 2009, January 2013, and February 2014.  These forms identified Ms. L.G., M.A. LPA as the Veteran's psychological treatment provider.  The Veteran indicated that he sought treatment beginning in January 2009 for his PTSD.  Specifically, he identified multiple private treatment appointments in March 2011, June 2011, October 2011, February 2012, June 2012 and October 2012; the records of which were requested by VA to substantiate the Veteran's claim.  See VA Form 21-4142 dated January 2013.  However, Ms. L.G. responded to the request with four medical summaries of the Veteran's treatment over the past seven years.  Specifically, VA has received medical summaries dated January 2009, May 2009, February 2013, and May 2014.  

The Board has twice remanded the Veteran's case in order to obtain these private treatment records from Ms. L.G., as identified by the Veteran.  In this case, the Veteran has been notified of the attempts the VA has made to obtain these records.  To the extent that such medical evidence exists, it is the Veteran's responsibility to furnish it directly to VA so that VA can obtain it.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the period under consideration, the Veteran was afforded VA examinations in September 2009, April 2013, and March 2014.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 50 percent evaluation for his service-connected PTSD with secondary alcohol abuse and depressive disorder, effective January 20, 2009.  As discussed below, the Board concludes that a disability rating in excess of 50 percent is not warranted at any time during the appeal period. 

The Veteran's PTSD with secondary alcohol abuse and depressive mood disorder, is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, and own occupation or name.
	
The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The Veteran has been assigned a GAF score of 56 as determined by the September 2009 VA examiner and a score of 55 as determined by the April 2013 and March 2014 VA examiner.  These scores are indicative of moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Additionally, the Veteran has been assigned a GAF score of 38 as indicated by Ms. L.G.'s medical summaries dated January 2009, May 2009, and May 2014.  This score is indicative of severe impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 31 to 40 signifies some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 50 percent for his PTSD with secondary alcohol abuse and depressive mood disorder.  After having reviewed the record, and for reasons explained below, the Board concludes that an increased disability rating is not warranted under the schedular criteria.

The earliest evidence of PTSD treatment in the record dates to January 2009, provided by Ms. L.G.  The Veteran reported having symptoms including detachment, hypervigilance, hyperirritability, increased startle response, traumatic nightmares, memory and concentration difficulties, and anxiety.  He was diagnosed with PTSD, characterized as chronic.  See Ms. L.G.'s medical summary dated January 2009.  Specifically, the Veteran indicated that he does not trust others and does not allow others to establish relationships with him.  He commented that his wife stated he was coldhearted.  The Veteran indicated his daughter stated that he treats her as if she was in the military.  He avoids crowds.  He indicated his irritability causes him difficulties at work and at home.  He reported that he becomes angry if his wife changes plans.  He stated projects become difficult to complete due to his inability to maintain focus.  Id.  Ms. L.G. noted that the Veteran's mood was dysthymic and agitated.  His judgment and insight were limited.  He denied suicidal or homicidal ideation.  Ms. L.G. stated the Veteran is not productive at any job due to his hypervigilance and hyperirritability.  Additionally, his focus retention affects his ability to learn new skills.  She concluded that the Veteran is totally and permanently disabled and unemployable.  Id. 

In a May 2009  medical summary, Ms. L.G.  reported symptoms of anxiety, depression, trouble with concentration and memory, sleep disturbance including nightmares, intrusive thoughts, and anger.  See Ms. L.G.'s medical summary dated May 2009.  

In September 2009, the Veteran was afforded a VA examination to address his PTSD symptomatology.  Upon examination, the Veteran reported symptoms of hypervigilance, traumatic nightmares, memory and concentration difficulties, and anxiety.  The Veteran reported a thirty-nine year work history as an electrician at Goodyear.  He indicated he attends works regularly and has no reports of work-related difficulties.  His job requires no social interaction, which he enjoys.  He continues to avoid crowds.  He stated that if he is in public he watches for danger signs.  He has a criminal conviction of a drinking under the influence (DUI) in 1997.  He indicated he has been married twice.  He stated that he has remained married to his second wife of thirty-six years.  He indicated that he and his wife argue occasionally.  He and his wife spend time together, such as going out to breakfast.  However, he indicated that his wife feels they do not spend enough time together.  Id.  His wife expressed concern about his drinking and it affects their relationship.  He drinks from three to twelve beers every night.  The examiner further stated that the Veteran described a drinking pattern "that seems problematic."  Id.  The examiner noted that the alcohol likely affects his marital relationship and his mood.  The Veteran also indicated he had a good relationship with his three children and three grandchildren.  He annually attends his granddaughter's recitals and regularly golfs with his son.  He stated that, aside from close relationships with his family, he has no close friends.  He spends leisure time around the house, performing yard work and other outdoor projects.  

The September 2009 VA examiner diagnosed the Veteran with PTSD, and alcohol abuse versus alcohol dependence.  The examiner concluded that the effects of the Veteran's PTSD were mildly restricted, and his mood appeared anxious and dysphoric.  There was no impairment of thought process or communication.  The Veteran denied delusions or hallucinations.  Eye contact was mildly impaired; however, other behavior was appropriate.  He denied suicidal or homicidal thoughts.  His personal hygiene and basic activities of living were adequate.  He was oriented and memory intact with no obsessive compulsive behavior.  He denied panic attacks.  Id
Notably, the VA examiner commented on Ms. L.G's. medical summary dated January 2009 and stated the following: 

[The Veteran] saw a Master s level psychological associate who performed an evaluation on January 30 2009. . . .  The evaluation diagnosed [PTSD] and provided an extremely low Global assessment of functioning score of only 38.  There is information about his symptomatology and military history and stressors in the report.  There is little information about work or marital history in the report.  The report makes what this examiner sees as a rather extreme conclusion that the Veteran is totally and permanently disabled and unemployable due to his posttraumatic stress disorder.  This is rather puzzling given that the Veteran is currently still working. . . . He is not on any psychiatric medication nor has he ever been The Veteran reports that after the initial evaluation he has gone to [two] other visits with that provider since January a very infrequent rate of treatment.

See VA examination dated January 2009.

In a February 2013 medical summary, Ms. L.G. indicated that the Veteran's PTSD symptoms worsened.  She diagnosed the Veteran with PTSD and a depressive mood disorder.  Ms. L.G. reported his symptoms including hypervigilance, traumatic nightmares, and memory and concentration difficulties.  The Veteran stated he does not socialize.  He indicated he nearly lost his job, but the union saved him from losing his job.  He drinks heavily.  Ms. L.G. again concluded the Veteran was totally and permanently disabled.  See, e.g., Ms. L.G's. medical summary dated February 2013.  

In April 2013, the Veteran was afforded a second VA examination.  The VA examiner noted that the Veteran's PTSD symptoms have not worsened since the January 2009 VA examination.  The Veteran continued to report PTSD symptoms that included depressed mood, anxiety, sleep disturbances, such as nightmares, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  However, he indicated his irritability and anger have intensified.  See VA examination dated April 2013.  With respect to the Veteran's substance abuse, he reported he takes sick leave from work as a result of his drinking.  He denied any attempts to stop drinking.  He also commented that he and his wife argue more frequently, but "tolerate each other."  Id.  He stated his wife expressed that their marital problems are a result of his drinking.  He further indicated that he seeks time alone.  However, he stated he attempts to attend the movies with his wife.  He continues to report a "great" relationship with his children.  Id.  He feels closest to his youngest son, who works for the same employer as the Veteran and lives next door to him.  Id.  The Veteran continues to report limited social interactions and has the same leisure activities.  See VA examination dated September 2009.  He is still employed with Goodyear and reported no changes in his work performances.  Id.  The examiner diagnosed the Veteran with PTSD and alcohol abuse.  The examiner indicated that he was able to differentiate what symptoms are attributable to each diagnosis.  He stated 

[The] Veteran's [a]lcohol [a]buse is secondary to his PTSD.  Specifically, [the] Veteran['s] alcohol [abuse] was initiated when his PTSD symptoms worsened after his children left the house.  In addition, he reported that he drinks as a way to cope with his PTSD symptoms such as helping him sleep, delaying the onset of nightmares and avoiding trauma-related thoughts and memories.

See VA examination dated April 2013.

Overall, the Veteran's PTSD was characterized as moderate.  The examiner determined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Id.

In March 2014, the Veteran was afforded a third VA examination by the same examiner who had conducted the September 2009 evaluation.  Upon examination, the Veteran stated he continues to work at Goodyear.  He again reported he takes sick leave from work as a result of his drinking.  Id.  He stated that he continues to be married and his relationship with his wife has not varied since last examination.  He indicated his wife does not allow him to drink in the house.  He maintains a relationship with his children and grandchildren.  He reported he does not attend the grandchildren's sporting events because they are in the evenings and he does not want a DUI.  He continues to spend his leisure time working in the garage or in the yard.  See, e.g., VA examination dated March 2014.

The examiner noted that the Veteran continues to drink excessively.  Id.  The examiner documented the Veteran symptoms including hypervigilance, anxiety, sleep disturbances, traumatic nightmares, instructive memories, and detachment.  The examiner indicated that the Veteran complained of his irritability; however, his impulse control is intact with no assaultive behavior or violence.  The Veteran denied delusions or hallucination.  He also denied panic attacks and suicidal or homicidal ideation.  The examiner noted his concentration was adequate.  Id. 

The March 2014 VA examiner diagnosed the Veteran with PTSD and alcohol abuse.  The examiner concluded that he could not differentiate between the symptoms associated with the Veteran's service-connected PTSD with secondary with alcohol abuse and depressive mood disorder.  The examiner explained "there is no way to effectively measure how much each disorder contributes, also especially as each disorder interacts with the other in a bidirectional manner."  Id.  In response to the Board's remand directives in January 2012 (to identity all other psychiatric disorders), the examiner stated,

the [Veteran's] occasional therapist also lists [d]epression as a diagnosis.  This current examiner is not listing that as [an] official independent diagnosis due to the symptoms being better accounted for by his long term alcohol abuse and the PTSD symptoms noted above such as "persistent negative emotional state" and "inability to experience positive emotions.

See VA examination dated March 2014. 

Overall, the Veteran's PTSD was characterized as moderate.  The examiner determined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Id.

Notably, the examiner restated the comments indicated above regarding Ms. L.G.'s medical summary dated January 2009.  Additionally, the examiner stated:

This examiner has seen numerous "evaluations" done on different veterans by [Ms. L.G.] from Psychological Consulting Services in Durham NC, and they typically seem to be referrals from a veteran's service rep.  Also, of all the many past reports seen, this examiner notes that there were no GAF scores higher than 39 (a very severe Global Assessment of Functioning score commonly seen in those acutely psychiatrically hospitalized rather than outpatients).  Also, this examiner notes that every one of the many past reports by that
therapist claims that the veteran is unemployable and totally and permanently disabled by the PTSD, even those (like the present veteran) who were presently working!.  At times extreme claims are made such as that the [Veteran] is "unable to learn new tasks".  He's never been treated with any psychiatric medications and reported his therapist has not suggested this either.  It seems quite unusual that a therapist would see a client so infrequently and also not suggest any psychiatric medication referral or evaluation, nor substance abuse treatment especially after the therapist claims that the vet has severe symptoms and is so severely impaired.

See VA examination dated March 2014.

In a May 2014 medical summary, Ms. L.G.'s indicated that the Veteran reported sleep difficulties, including nightmares, difficulties at work, inability to adjust to new policies, and hyperirritability.  He stated that he does not want to lose his job because he enjoys staying busy.  See Ms. L.G. medical summary dated May 2014.  The Veteran continues to report he does not socialize and has no friends.  Ms. L.G. diagnosed him with PTSD and a depressive disorder.  Overall, she concluded that she found the Veteran totally and permanently disabled.  Id.

Based on a review of the evidence, the Board concludes that a disability rating in excess of 50 percent is not warranted for the Veteran's PTSD with secondary alcohol abuse and depressive mood disorder.  Crucially, the findings of the VA examination reports throughout the claim period are indicative of no more than occupational and social impairment with reduced reliability and productivity.  Rather, the VA examination reports dated in September 2009, April 2013, and March 2014 consistently concluded that the Veteran's psychological symptomatology was indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated in the assignment of a 30 percent disability rating.  However, the Board will not disturb the 50 percent evaluation assigned by the RO.

The Board recognizes that the Veteran endorsed anger and irritability during the appeal period.  See, e.g., the VA examination report dated April 2013.  However, the evidence of record does not support a finding that such symptomatology rose to the level of impaired impulse control (such as unprovoked irritability with periods of violence), which is reflected by a 70 percent disability rating.  Moreover, these symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of claim.  Accordingly, the Board concludes that a 70 percent rating is not warranted under DC 9411 at any time during the claim period.

Additionally, total occupational and social impairment as a result of the Veteran's service-connected disability has not been shown.  The evidence has not demonstrated total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; or disorientation to time or place.

The Board recognizes that the Veteran's psychological treatment provider, Ms. L.G., has repeatedly asserted that the Veteran is totally and permanently disabled as a result of his service-connected psychological symptomatology.  See, e.g., Ms. L.G.'s medical summaries dated January 2009, May 2009, February 2013, and May 2014.  Critically, however, these findings were addressed by VA examination reports dated in September 2009 and March 2014.  The Board finds that Ms. L.G.'s medical summaries are unclear and contradictory.  Specifically in Ms. L.G.'s medical summary dated January 2009, she concluded that the Veteran was unemployable and totally and permanent disabled.  As detailed above, the March 2014 VA examiner noted that the Veteran has been consistently employed at Goodyear for forty years.  Additionally, the March 2014 examiner indicated that little evidence was given by Ms. L.G. to corroborate the assigned 38 GAF score.  The Board concurs with the VA examiner's findings.  The Board also notes that Ms. L.G. consistently evaluated the Veteran's GAF score as a 38 over the past seven years, but provides no rationale for the given GAF score.  See Prejean v. West 13 Vet. App. 444, 448-49 (2000) (holding the opinion is considered probative if it is definitive and supported by detailed rationale).  The examiner also indicted that it is a common practice at Ms. L.G.'s place of employment to provide similar GAF scores to other veterans.  

The Board finds the March 2014 VA examination report to be probative as to the symptomatology of the service-connected PTSD with secondary alcohol abuse.  The VA examination report was based upon a review of the record as well as thoughtful analysis of the Veteran's entire history. Additionally, the VA examiner reviewed the claims file in full in rendering his opinions.  See Bloom v. West, 12 Vet. App. 185, 1871999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, the VA examiner's opinion is consistent with the symptoms as described by the Veteran during his previous VA examinations and in Ms. L.G.'s medical summaries.  Accordingly, in this case, the symptoms shown in the VA examinations do not equate to the symptoms contemplated for either a 70 percent or a 100 percent rating.

In sum, during the entire claim period, the extent and severity of the Veteran's actual symptoms reported and/or shown are suggestive of no more than occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationship, i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown at any time during the appeal period.

The Board recognizes the recent assertions of the Veteran's representative that the Veteran should be assigned separate disability ratings for alcohol abuse.  See the Informal Hearing Presentation dated September 2014.

To this end, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259, that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.
In this case, it is undisputed that the Veteran suffers from occupational and social impairment due to his alcohol abuse.  Critically, this symptomatology is specifically considered in the assigned 50 percent disability rating.  The March 2014 VA examiner indicated that he could not differentiate between symptoms due to PTSD, alcohol abuse and depressive disorder; however the GAF score in the 50s reflects the overall effect of these symptoms and does not suggest more than moderate impairment.  To separately compensate the Veteran for the psychological impairment caused by the secondary alcohol abuse would thus constitute a pyramiding of disabilities, which is explicitly prohibited by 38 C.F.R. § 4.14.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD with secondary alcohol abuse and depressive mood disorder warrants a rating in excess of 50 percent at any time during the current appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 70 percent for this service-connected disability at any time during the current appeal.  This claim must be denied.

III.  Additional Considerations

Finally, the Board finds that the Veteran's PTSD with secondary alcohol abuse and depressive mood disorder does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria reasonably described the Veteran's psychiatric disabilities level and symptomatology such as disturbances of mood, anxiety, sleep disturbances, difficulties with concentration, etc., and provide for higher, 100 percent, ratings for additional or more severe symptomatology than is shown by the evidence during each pertinent time period.  In addition, the rating criteria define different levels of impairment due to particular symptoms, but allow for other symptoms of similar severity, frequency, and duration as reflected by the phrase, "due to such symptoms as," which is included for each disability level.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 50 percent schedular rating is adequate.  See Thun, 22 Vet. App. at 115.

However, even if the first Thun element had not been satisfied due to any PTSD symptoms not contemplated by the rating criteria, extraschedular referral is not warranted because the Board finds that the second Thun element is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's PTSD secondary with alcohol abuse and depressive mood disorder has not presented an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Accordingly, a referral for extraschedular consideration is not warranted during the period herein under consideration.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board and there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Review of the VA file demonstrates that the Veteran is currently employed.  See VA examination dated March 2014.  Moreover, VA examiners have consistently stated that the Veteran remains employable from a psychiatric standpoint.  Therefore, the question of entitlement to a total disability rating based on individual unemployability (TDIU) due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary.


ORDER

Entitlement to an initial disability rating in excess of 50 for PTSD with secondary alcohol abuse and depressive disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


